Citation Nr: 0407341	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  01-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder claimed as being proximately due to or the result of 
service-connected disability from a low back disorder.

2.  Entitlement to service connection for sexual dysfunction 
claimed as being proximately due to or the result of service-
connected disability from a low back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety disorder claimed as being proximately due to or the 
result of service-connected disability from a low back 
disorder.  

4.  Entitlement to a total disability rating for 
compensations purposes based on individual unemployability 
due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from April to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the Department of Veteran's Affairs (VA) regional office (RO) 
in San Juan, Puerto Rico, denied an increased rating for the 
veteran's service-connected back disorder and denied 
entitlement to TDIU.  In June 2001, before the RO sent the 
appeal to the Board, the veteran withdrew his appeal for an 
increased rating for his service-connected back disability.

The veteran has also appealed a February 2002 rating decision 
in which the RO denied service connection for a cervical 
spine disorder and disorder manifested by sexual dysfunction 
claimed by the veteran as being proximately due to or the 
result of his service-connected back disability, and did not 
reopen a claim for service connection for anxiety.

In a September 1999 decision that the veteran did not appeal, 
the Board determined that new and material evidence had not 
been received to reopen the veteran's claim for service 
connection for an acquired psychiatric disability.  The Board 
found that evidence submitted since a September 1988 Board 
denial of service connection for an acquired psychiatric 
disorder was cumulative of evidence already considered and 
did not tend to show that the veteran had an acquired 
neuropsychiatric disorder that was incurred in service, or 
that it was causally related to an incident in service or 
related to the veteran's service-connected low back 
disability.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

The veteran contends that he is entitled to service 
connection for a cervical spine condition, a sexual 
dysfunction, and a neuropsychiatric disorder (variously 
diagnosed as schizophrenia, anxiety, and depression), all 
claimed as being proximately due to or the result of his 
service-connected back disability.  He also contends that he 
is entitled to TDIU based on all of such disabilities.  The 
record before the Board indicates that the veteran's only 
service-connected disability is from a low back disorder, 
currently evaluated 60 percent disabling.

In the VA Form 9 that the veteran filed in March 2001, he 
alluded to records of private medical treatment and hospital 
records that he asserted had not been considered by the RO.

In a claim filed in June 2001, the veteran asserted that 
records of his treatment at a VA outpatient center in 
Mayaguez, Puerto Rico, dating from 2000, support his claims.  
He requested the RO to obtain such records.  In February 
2002, the RO decided the veteran's claims for service 
connection for a neck disorder, a sexual dysfunction, and 
anxiety without attempting to obtain the cited VA treatment 
records.  The RO's October 2002 supplemental statement of the 
case concerning the issue of entitlement to TDIU, and the 
December 2002 statement of the case concerning the veteran's 
other claims, do not indicate that any such VA records had 
been received or considered by the RO.  

In March 2003, the veteran renewed his request that the RO 
obtain records of his VA outpatient treatment at the VA 
clinic in Mayaguez, Puerto Rico.


The record does contain some VA treatment records from the 
Mayaguez outpatient treatment center dated from April 2002 to 
April 2003.  However, these records have apparently not been 
considered by the RO in connection with the claims currently 
on appeal.  VA must obtain and consider all relevant records 
from a Federal department or agency, including VA and other 
Federal agencies such as the Social Security Administration.  
38 C.F.R. § 3.159(c)(2) (2003).

Furthermore, it appears that there are other records in the 
custody of non-Federal government sources.  These include 
records associated with the veteran's claim for and award of 
compensation for a neck injury sustained in a work accident 
in 1996.  VA must attempt to obtain such records, and any 
other relevant non-Federal records sufficiently identified by 
the veteran.  38 C.F.R. § 3.159(c)(1) (2003).

Under 38 C.F.R. § 3.159(c)(4), VA's duty to assist a claimant 
in the development of his claims includes providing a medical 
examination if VA determines that such an examination is 
necessary to decide his claims.  The regulation further 
provides that medical examination is necessary if the 
information and evidence in the record does not contain 
sufficient medical evidence to decide the claim, but, 1) 
contains competent lay or medical evidence of a current 
diagnosed disability, or persistent or recurrent symptoms, 2) 
establishes that the veteran suffered an event, injury or 
disease in service and, 3) indicates that the claimed 
disability or symptoms may be associated with the established 
in-service disease.

Pursuant to this remand, the RO may be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a neck 
disorder, neuropsychiatric disorder, or a 
sexual function disorder.  The veteran 
should be requested to provide the 
approximate dates of treatment.  The RO 
should attempt to obtain all records 
associated with the veteran's application 
for and award of compensation for a job-
related injury through the Puerto Rico 
State Insurance Fund Corporation.  The RO 
should take steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.  All efforts to obtain 
these records should be fully documented, 
and, in the event that records identified 
by the veteran or otherwise apparent from 
a review of the claims file cannot be 
obtained after reasonable efforts to do 
so, the veteran should be so notified.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

3.  The veteran should be afforded 
appropriate VA examination(s) to determine 
the nature and etiology of his claimed 
sexual dysfunction.  The claims folder 
should be made available to and reviewed 
by the examiner(s).  All indicated tests 
and diagnostic studies should be 
performed.  If the veteran has a sexual 
dysfunction, the examiner should express 
an opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any sexual dysfunction 
identified was incurred in service, or is 
proximately due to or the result of 
service-connected disability from a low 
back disorder.

4.  Then, the RO should again review the 
record and readjudicate the claims that 
are the subject of this appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

